                Case 1:20-cv-01804-JEJ Document 6 Filed 10/02/20 Page 1 of 2




   Oct 02, 2020                       UNITED STATES JUDICIAL PANEL
                                                   on
                                       MULTIDISTRICT LITIGATION
By: Jake Kornegay D.C.



        IN RE: SORIN 3T HEATER−COOLER SYSTEM
        PRODUCTS LIABILITY LITIGATION (NO. II)                                                 MDL No. 2816



                                          (SEE ATTACHED SCHEDULE)



                               CONDITIONAL TRANSFER ORDER (CTO −28)



        On February 1, 2018, the Panel transferred 37 civil action(s) to the United States District Court for
        the Middle District of Pennsylvania for coordinated or consolidated pretrial proceedings pursuant to
        28 U.S.C. § 1407. See 289 F.Supp.3d 1335 (J.P.M.L. 2018). Since that time, 50 additional action(s)
        have been transferred to the Middle District of Pennsylvania. With the consent of that court, all such
        actions have been assigned to the Honorable John E Jones, III.

        It appears that the action(s) on this conditional transfer order involve questions of fact that are
        common to the actions previously transferred to the Middle District of Pennsylvania and assigned to
        Judge Jones.

        Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
        Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
        Middle District of Pennsylvania for the reasons stated in the order of February 1, 2018, and, with the
        consent of that court, assigned to the Honorable John E Jones, III.

        This order does not become effective until it is filed in the Office of the Clerk of the United States
        District Court for the Middle District of Pennsylvania. The transmittal of this order to said Clerk
        shall be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk
        of the Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                              FOR THE PANEL:


                           Jun 30, 2020
                                                              John W. Nichols
                                                              Clerk of the Panel
        Case 1:20-cv-01804-JEJ Document 6 Filed 10/02/20 Page 2 of 2




IN RE: SORIN 3T HEATER−COOLER SYSTEM
PRODUCTS LIABILITY LITIGATION (NO. II)                                  MDL No. 2816



                    SCHEDULE CTO−28 − TAG−ALONG ACTIONS



 DIST        DIV.     C.A.NO.       CASE CAPTION


ARKANSAS EASTERN

  ARE         4       20−00513      Rogers v. LivaNova Deutschland GMBH et al
